241 F.2d 938
Willia NIUKKANEN, also known as William Niukkanen, alsoknown as William Albert Mackie, Appellant,v.John P. BOYD, District Director, Immigration andNaturalization Service, United States Departmentof Justice, John Wilson, Officer inCharge, Immigration andNaturalizationServiceOffice, Appellees.
No. 15061.
United States Court of Appeals Ninth Circuit.
Feb. 8, 1957.Rehearing Denied April 9, 1957.

Peterson & Pozzi, Berkeley Lent, Portland, Or., also Gerald H. Robinson, Portland, Or., for appellant.
C. E. Luckey, U.S. Atty., James W. Morrell, Asst. U.S. Atty., Portland, Or., for appellee.
Before STEPHENS and FEE, Circuit Judges, and LINDBERG, District Judge.
PER CURIAM.


1
This appeal is from an order of the District Court dismissing appellant's petition for a writ of habeas corpus and injunctive relief, discharging the writ of habeas corpus earlier issued, and remanding appellant to the Immigration Service for deportation to Finland.  On the grounds and for the reasons stated in the district court's opinion, D.C., 148 F. Supp. 106, the order appealed from is affirmed.